DETAILED ACTION
Introduction
This Non-Final Office Action is in response to the application with serial number 16/496,784, filed on September 23, 2019.

Claims 1-14 are pending

Information Disclosure Statement
The information disclosure statement filed on December 23, 2019, has been considered.
The information disclosure statement filed on October 2, 2020, has been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-14 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-14 are all directed to one of the four statutory categories of invention, the claims are directed to generating a forecast (as evidenced by exemplary claim 1; “generating a graphical representation of the forecast;” and “generating an adjusted outcome measure of the forecast”), 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a computer-implemented method of independent claim 1; and a system with processors, a storage device, and interface in independent claim 8). The claims do recite the use of machine learning, but the abstract idea of generating a forecast is generally linked to a machine learning environment for implementation.  Therefore, the recitation of machine learning does not provide a practical application.  See MPEP §2106.05(h).  The claims do not recite an improvement to another 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 7-9, 11, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 8,010,404 B1 to Wu et al. (hereinafter ‘WU’).

Claim 1
WU discloses a computer-implemented method (see col 37, ln 54-col 38, ln 2; and Figs. 7-9; the invention functions over a computer network) for generation of adjustable automated forecasts for a promotion, the method comprising: receiving historical data related to one or more products and a plurality of previous promotions and their respective parameters (see col ; 
receiving at least one input parameter for the promotion from a user (see col 7, ln 26-50 & col 11, ln 45-64; marketing conditions, price points, and causal variables representing an advertisement.  See also col 12, ln 10-17; advertisement price.  See also col 25, ln 61-col 26, ln 3; initial dataset information is input into the system);
determining, using a machine learning model trained or instantiated with a training set (see col 24, ln 59-63 and col 39, ln 11-27 and Fig. 19B; sales volume predicted based on price using a regression model using point of sale and historic data), a set of forecasts each based on different parameters, and determining at least one set of optimized parameters (see col 1, ln 14-21; price and promotion response analysis to provide fast and efficient forecasts with price optimization for business planning) that maximize an outcome measure of the forecast for the promotion (see col 1, ln 22-27; maximizing profit or demand or for a variety of other objectives), the training set comprising the received historical data and the at least one input parameter (see col 24, ln 59-63 and col 39, ln 11-27 and Fig. 19B; sales volume predicted based on price using a regression model using point of sale and historic data); 
generating a graphical representation of the forecast having the maximized outcome measure (see col 40, ln 1-9 and Fig. 64; generate a graphical representation of forecasts according to report configuration); 
outputting the at least one input parameter, at least one optimized parameter, and the graphical representation of the forecast to the user (see col 7, ln 3-25; the output of the econometric engine is the input of the optimization engine.  MDA engine is coupled to the econometric engine and the financial model engine.  See also col 8, ln 41-52 and col 40, ln 1-19 & Figs. 23, 65, and 71; imputed econometric variables may be output to other applications.  The ; 
receiving an adjustment to at least one of the input parameters or at least one of the optimized parameters from the user (see col 44, ln 43-col 45, ln 33 & Fig. 28; an adjusting factor may be the difference between pre- and post- optimization retail prices.  Forecasted profits may be compared to pre-optimization profits, and raw profit benefit may be adjusted); 
determining an adjusted outcome measure of the forecast for the promotion by applying the adjustment to the machine learning model (see col 46, ln 61-col 47, ln 6; raw benefit may be based on promo exclusion rules configured by the user via the user interface); 
generating an adjusted graphical representation of the forecast having the adjusted outcome measure (see again col 40, ln 1-9 and Fig. 64; generate a graphical representation of forecasts according to report configuration); and 
displaying the adjusted graphical representation to the user (see again col 40, ln 1-9 and Fig. 64; generate a graphical representation of forecasts according to report configuration).

Claim 2
WU discloses the method as set forth in claim 1.
WU additionally discloses further comprising receiving a subsequent adjustment to at least one of the input parameters or at least one of the optimized parameters from the user (see col 44, ln 43-col 45, ln 33 & Fig. 28; an adjusting factor may be the difference between pre- and post- optimization retail prices.  Forecasted profits may be compared to pre-optimization profits, and raw profit benefit may be adjusted), and performing: 
determining a subsequent adjusted outcome measure of the forecast for the promotion by applying the subsequent adjustment to the machine learning model (see col 46, ln 61-col 47, ln 6; raw benefit may be based on promo exclusion rules configured by the user via the user interface); 
generating a subsequent adjusted graphical representation of forecast having the subsequent adjusted outcome measure (see again col 40, ln 1-9 and Fig. 64; generate a graphical representation of forecasts according to report configuration); and 
displaying the subsequent adjusted graphical representation to the user (see again col 40, ln 1-9 and Fig. 64; generate a graphical representation of forecasts according to report configuration).

Claim 4
WU discloses the method as set forth in claim 1.
WU further discloses wherein the adjustment to the at least one of the input parameters or the at least one of the optimized parameters comprises changing a value of at least one of the input parameters or the optimized parameters (see col 44, ln 43-col 45, ln 33 & Fig. 28; an adjusting factor may be the difference between pre- and post- optimization retail prices.  Forecasted profits may be compared to pre-optimization profits, and raw profit benefit may be adjusted.  See also col 46, ln 61-col 47, ln 6; raw benefit may be based on promo exclusion rules configured by the user via the user interface).

Claim 7
WU discloses the method as set forth in claim 1.
WU further discloses wherein the machine learning model used to generate the forecasts can include one or more of predictive modeling (see col 22, ln 62-col 23, ln 17; a  predictive sales model), sensitivity analysis (see col 28, ln 52-col 29, ln 48; price elasticity measures the sensitivity of sales), basket analysis, root cause analysis, and regression analysis (see col 24, ln 59-63 and col 39, ln 11-27 and Fig. 19B; sales volume predicted based on price using a regression model using point of sale and historic data).


Claim 8
WU discloses a system for generation of adjustable automated forecasts for a promotion, the system comprising one or more processors and a data storage device (see col 37, ln 54-col 38, ln 2; and Figs. 7-9; the invention functions over a computer network), the one or more processors configured to execute: 
an interface module to receive at least one input parameter for the promotion from a user (see col 7, ln 26-50 & col 11, ln 45-64; marketing conditions, price points, and causal variables representing an advertisement.  See also col 12, ln 10-17; advertisement price.  See also col 25, ln 61-col 26, ln 3; initial dataset information is input into the system);
a forecasting module to determine, using a machine learning model trained or instantiated with a training set (see col 24, ln 59-63 and col 39, ln 11-27 and Fig. 19B; sales volume predicted based on price using a regression model using point of sale and historic data), a set of forecasts each based on different parameters, and to determine at least one set of optimized parameters (see col 1, ln 14-21; price and promotion response analysis to provide fast and efficient forecasts with price optimization for business planning)  that maximize an outcome measure of the forecast for the promotion (see col 1, ln 22-27; maximizing profit or demand or for a variety of other objectives), the training set comprising a set of received historical data and the at least one input parameter (see again col 24, ln 59-63 and col 39, ln 11-27 and Fig. 19B; sales volume predicted based on price using a regression model using point of sale and historic data); 
wherein the interface module generates a graphical representation of the forecast having the maximized outcome measure (see col 40, ln 1-9 and Fig. 64; generate a graphical representation of forecasts according to report configuration); and 
outputs the at least one input parameter, at least one optimized parameter, and the graphical representation of the forecast to the user (see col 7, ln 3-25; the output of the ; 
the interface module receiving an adjustment to at least one of the input parameters or at least one of the optimized parameters from the user (see col 44, ln 43-col 45, ln 33 & Fig. 28; an adjusting factor may be the difference between pre- and post- optimization retail prices.  Forecasted profits may be compared to pre-optimization profits, and raw profit benefit may be adjusted); 
wherein the forecasting module determines an adjusted outcome measure of the forecast for the promotion by applying the adjustment to the machine learning model (see col 46, ln 61-col 47, ln 6; raw benefit may be based on promo exclusion rules configured by the user via the user interface), and 
wherein the interface module generates an adjusted graphical representation of the forecast having the adjusted outcome measure (see again col 40, ln 1-9 and Fig. 64; generate a graphical representation of forecasts according to report configuration); and 
displays the adjusted graphical representation to the user (see again col 40, ln 1-9 and Fig. 64; generate a graphical representation of forecasts according to report configuration).

Claim 9
WU discloses the system as set forth in claim 8.
WU additionally discloses wherein the interface module further receives a subsequent adjustment to at least one of the input parameters or at least one of the optimized parameters from the user (see col 44, ln 43-col 45, ln 33 & Fig. 28; an adjusting factor may be the difference between pre- and post- optimization retail prices.  Forecasted profits may be compared to pre-, and wherein the forecasting module further determines a subsequent adjusted outcome measure of the forecast for the promotion by applying the subsequent adjustment to the machine learning model (see col 46, ln 61-col 47, ln 6; raw benefit may be based on promo exclusion rules configured by the user via the user interface), 
the interface module generating a subsequent adjusted graphical representation of forecast having the subsequent adjusted outcome measure (see again col 40, ln 1-9 and Fig. 64; generate a graphical representation of forecasts according to report configuration); and 
displaying the subsequent adjusted graphical representation to the user (see again col 40, ln 1-9 and Fig. 64; generate a graphical representation of forecasts according to report configuration).

Claim 11
WU discloses the system as set forth in claim 8.
WU further discloses wherein the adjustment to the at least one of the input parameters or the at least one of the optimized parameters comprises changing a value of at least one of the input parameters or the optimized parameters (see col 44, ln 43-col 45, ln 33 & Fig. 28; an adjusting factor may be the difference between pre- and post- optimization retail prices.  Forecasted profits may be compared to pre-optimization profits, and raw profit benefit may be adjusted.  See also col 46, ln 61-col 47, ln 6; raw benefit may be based on promo exclusion rules configured by the user via the user interface).

Claim 14
WU discloses the system as set forth in claim 8.
WU further discloses wherein the machine learning model used to generate the forecasts can include one or more of predictive modeling (see col 22, ln 62-col 23, ln 17; a  , sensitivity analysis (see col 28, ln 52-col 29, ln 48; price elasticity measures the sensitivity of sales), basket analysis, root cause analysis, and regression analysis (see col 24, ln 59-63 and col 39, ln 11-27 and Fig. 19B; sales volume predicted based on price using a regression model using point of sale and historic data).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,010,404 B1 to WU et al. in view of US 6,928,398 B1 to Fang et al. (hereinafter ‘FANG’).

Claim 3
WU discloses the method as set forth in claim 1.
WU does not explicitly disclose, but FANG discloses, wherein the adjustment to the at least one of the input parameters or the at least one of the optimized parameters comprises removal of at least one of the input parameters or the optimized parameters (see col 10, ln 21-33; model is modified by deleting the insignificant parameters).
WU discloses a system and method for price and promotion response analysis that includes optimization through fine tuning of a model (see col 70, ln 11-36).  FANG discloses a system and method for building a time series model that includes modifying the model through 

Claim 10
WU discloses the system as set forth in claim 8.
WU does not explicitly disclose, but FANG discloses, wherein the adjustment to the at least one of the input parameters or the at least one of the optimized parameters comprises removal of at least one of the input parameters or the optimized parameters (see col 10, ln 21-33; model is modified by deleting the insignificant parameters).
WU discloses a system and method for price and promotion response analysis that includes optimization through fine tuning of a model (see col 70, ln 11-36).  FANG discloses a system and method for building a time series model that includes modifying the model through phases that include deleting insignificant parameters.  It would have been obvious to delete insignificant parameters as taught by FANG in the system executing the method of WU with the motivation to fine tune an optimization process.

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,010,404 B1 to WU et al. in view of US 8,694,339 B1 to Bunick et al. (hereinafter ‘BUNICK’).

Claim 5
WU discloses the method as set forth in claim 1.
WU does not specifically disclose, but BUNICK discloses, wherein the adjustment to the at least one of the input parameters or the at least one of the optimized parameters comprises changing weighting given to at least one of the input parameters or the optimized parameters by the machine learning model (see col 20, ln 36-47 and Fig. 18; if the user does not desire to alter .
WU discloses a system and method for price and promotion response analysis that includes optimization through fine tuning of a model (see col 70, ln 11-36).  BUNICK discloses modeling that includes adjusting weights applied to the model.  It would have been obvious for one of ordinary skill in the art at the time of invention to include adjustment of weights as taught by BUNICK in the system executing the method of WU with the motivation to fine tune a model.

Claim 12
WU discloses the system as set forth in claim 8.
WU does not specifically disclose, but BUNICK discloses, wherein the adjustment to the at least one of the input parameters or the at least one of the optimized parameters comprises changing weighting given to at least one of the input parameters or the optimized parameters by the machine learning model (see col 20, ln 36-47 and Fig. 18; if the user does not desire to alter the constraints, but rather desires to adjust the weights applied to the optimization model, the method loops back to step 1820 to adjust the weights).
WU discloses a system and method for price and promotion response analysis that includes optimization through fine tuning of a model (see col 70, ln 11-36).  BUNICK discloses modeling that includes adjusting weights applied to the model.  It would have been obvious for one of ordinary skill in the art at the time of invention to include adjustment of weights as taught by BUNICK in the system executing the method of WU with the motivation to fine tune a model.

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,010,404 B1 to WU et al. in view of US 2015/0081392 A1 to Fox et al. (hereinafter ‘FOX’).

Claim 6
the method as set forth in claim 1.
WU does not specifically disclose, but FOX discloses, wherein the adjustment to the at least one of the input parameters or the at least one of the optimized parameters comprises filtering possible states of the input parameters or the optimized parameters (see ¶[0057]; correct for filters with a Kalman filter to update model parameters).
WU discloses a system and method for price and promotion response analysis that includes optimization through fine tuning of a model (see col 70, ln 11-36).  FOX discloses a competitor prediction tool that includes a Kalman filter to update model parameters in light of prediction errors.  It would have been obvious to include the Kalman filter as taught by FOX in the system executing the method of WU with the motivation to fine tune an optimization model.

Claim 13
WU discloses the system as set forth in claim 8.
WU does not specifically disclose, but FOX discloses, wherein the adjustment to the at least one of the input parameters or the at least one of the optimized parameters comprises filtering possible states of the input parameters or the optimized parameters (see ¶[0057]; correct for filters with a Kalman filter to update model parameters).
WU discloses a system and method for price and promotion response analysis that includes optimization through fine tuning of a model (see col 70, ln 11-36).  FOX discloses a competitor prediction tool that includes a Kalman filter to update model parameters in light of prediction errors.  It would have been obvious to include the Kalman filter as taught by FOX in the system executing the method of WU with the motivation to fine tune an optimization model.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD N SCHEUNEMANN/           Primary Examiner, Art Unit 3624